Citation Nr: 0413407	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-04 968 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for diabetes, including as 
due to herbicide exposure.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to May 1970, including service in Vietnam during 
the Vietnam era.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In November 2003, 
the veteran testified at a Travel Board hearing before the 
undersigned; a transcript of the hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without remanding the case to the agency 
of original jurisdiction (AOJ) for initial consideration and 
without obtaining the appellant's waiver.  

The claims file contains records of VA medical treatment 
dating from October 2002 to May 2003, subsequent to issuance 
of the Statement of the Case (SOC) in February 2002.  This 
evidence has not been considered by the RO, and the appellant 
has not waived initial AOJ consideration of this evidence.  

Controlling law and regulations provide that certain chronic 
diseases (including diabetes) may be presumed to have been 
incurred in service if a veteran had 90 days or more of 
active service and the disease becomes manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA law 
and regulations also provide that if a veteran served in 
Vietnam during the Vietnam era, and has Type II diabetes 
mellitus diagnosed, such disease may be presumed to have 
resulted from herbicide (Agent Orange) exposure in service, 
and service connected on a presumptive basis.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  
Here, although the record reflects a diagnosis of diabetes 
mellitus, there is conflicting medical evidence as to whether 
the veteran's diabetes is properly classified as "Type I" 
or "Type II", and consequently some uncertainty as to which 
presumptive provisions may be applied.    

Furthermore, it appears that pertinent evidence may be 
outstanding.  On VA examination in July 2001, the veteran 
noted he was hospitalized (at a VA facility) for 
complications with diabetes approximately two years after it 
was initially diagnosed in 1981.  Although he indicates he 
has had continuous VA treatment for diabetes since then, the 
claims folder only reflects treatment dating from 2002.  As 
VA medical records are constructively of record, any 
outstanding VA records of treatment for diabetes (which may 
contain relevant evidence) must be obtained and associated 
with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he has received for 
diabetes mellitus from October 1981 to 
the present.  The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources, specifically 
including records from a 15-day stay in 
a VA medical center in approximately 
1983 that the veteran has reported.  

2.  After the development requested 
above is completed, the RO should 
arrange for the veteran to be afforded 
an examination by an endocrinologist to 
determine the nature and etiology of his 
diabetes mellitus.  The veteran's claims 
folder must reviewed by  the examiner in 
connection with the examination.  The 
examiner should determine whether the 
veteran's diabetes mellitus is properly 
classified as Type I or Type II.  If 
Type I diabetes is diagnosed, the 
examiner should indicate (based on the 
record) when it was first manifested and 
also opine whether or not there is any 
basis for relating the disease to 
service.  The examiner should explain 
the rationale for any opinion given, and 
should reconcile any discrepancies 
between the opinion given and the 
medical reports and opinions already of 
record.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate Supplemental 
SOC and provide the veteran the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to satisfy due process 
requirements and to compile all evidence necessary to decide 
this claim.  No action is required of the appellant until he 
is notified.  He has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

